OPINION — AG — UNDER 70 O.S. 5-113.1 [70-5-113.1] IF A TEACHER WAS EMPLOYED BY A SCHOOL DISTRICT DURING THE 1979-80 SCHOOL YEAR AND WAS AT THAT POINT IN TIME RELATED TO A BOARD MEMBER WITHIN THE PROHIBITED DEGREE, THEN THE DISTRICT MAY REEMPLOY THE TEACHER FOR THE DURATION OF THE BOARD MEMBERS TERM. HOWEVER, IF THE PROHIBITED RELATIONSHIP COMES INTO BEING AFTER THE 1979-80 SCHOOL YEAR, THEN THE NEPOTISM PROVISIONS WOULD APPLY. CITE: 21 O.S. 481 [21-481], OPINION NO. 80-022) (SCHOOLS AND SCHOOL DISTRICTS, NEPOTISM) (KAY HARLEY JACOBS)